UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4282


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JANICE COXE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00479-RBH-15)


Submitted:     February 20, 2009            Decided:   March 9, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.   William E. Day,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In accordance with a plea agreement, Janice Coxe pled

guilty to conspiracy to commit marriage fraud, 18 U.S.C. § 371

(2006).    She was sentenced to six months in prison.                             Coxe now

appeals.     Her attorney has filed a brief pursuant to Anders v.

California,       386     U.S.     738    (1967),       questioning        whether      the

district court complied with Fed. R. Crim. P. 11 and whether the

sentence     is     unreasonable         but      stating     that    there       are    no

meritorious issues for appeal.                 Coxe was advised of her right to

file a pro se supplemental brief but did not file such a brief.

We affirm.

            Our review of the transcript of Coxe’s guilty plea

proceeding discloses full compliance with Fed. R. Crim. P. 11.

Further, we find that her sentence is reasonable.                           See Gall v.

United    States,       128   S.   Ct.    586,    597   (2007).      In    this    regard,

Coxe’s advisory guideline range was 10-16 months, reflecting a

total offense level of 11 and criminal history category II.                             The

district court granted the United States’ motion for downward

departure based on substantial assistance and departed downward

two levels, resulting in a sentencing range of 6-12 months.                             The

court clearly stated its reasons for granting the Government’s

motion and for denying Coxe’s motion for a variance.                          The record

reveals that, in sentencing Coxe, the district court properly

calculated    her       guideline        range,     treated    the        guidelines    as

                                            2
advisory,    considered      the    relevant    18   U.S.C.      § 3553(a)      (2006)

factors, and adequately explained its reasons for imposing the

six-month sentence.          See United States v. Pauley, 511 F.3d 468,

474 (4th Cir. 2007).

             We have examined the entire record in this case in

accordance      with   the   requirements      of    Anders,     and     we    find   no

meritorious issues for appeal.               Accordingly, we affirm.              This

court requires counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further   review.       If    the   client     requests       that   a   petition     be

filed,    but    counsel     believes   that     such     a    petition       would   be

frivolous, counsel may move in this court for leave to withdraw

from representation.         Counsel=s motion must state that a copy of

the motion was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                        3